DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: 
initializing a user profile for a user; 
populating the user profile with a first demographic value of the user; 
populating the user profile with a first health goal selected by the user; 
retrieving a first supplement profile of a first supplement selected, from a population of supplements, by the user;
extracting an identifier of a first ingredient, in the first supplement, from the first supplement profile;
identifying a first subset of user profiles, in a population of user profiles affiliated with a population of users, specifying the first demographic value and the first health goal;
deriving a first correlation between the first health goal and the first ingredient for the first demographic value based on the first subset of user profiles;
calculating a first relevance of the first supplement for the user based on the correlation;
accessing a corpus of scientific publications;
scanning the corpus of scientific publications for a set of scientific publications containing the identifier of the first ingredient;
extracting a second correlation between the first ingredient and the first health goal from the set of scientific publications;
extrapolating a magnitude of a predicted effect of the first supplement on the health goal based on the second correlation;
accessing a set of reviews specifying the first supplement and submitted by users associated with the population of user profiles;
for each review in the set of reviews, calculating a score of the review based on quality of adherence of an extant user, associated with the review, to a regimen specifying the first supplement; and a duration of consumption of the first supplement by the extant user; and
selecting a subset of reviews exhibiting highest scores in the set of reviews;
receiving a selection of the first health goal;
rendering a first representation of the relevance of the first supplement;
rendering a second representation of the magnitude of the predicted effect; 
presenting the subset of review to the user; and
receiving a confirmation of the first supplement; and
in response to receiving the confirmation of the first supplement profile, adding the first supplement to the user profile.
The limitations of initializing a user profile, populating the profile with demographic information and a health goal selected by a user, retrieving a supplement profile, identifying, deriving, calculating, rendering, accessing, scanning, extracting, extrapolating, rendering, accessing, selecting, presenting, and adding, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “graphical user interface” executing on a computing device, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “graphical user interface” language, “initializing” in the context of the claim encompasses a person manually creating a user profile. Similarly, “populating” in the context of this claim encompasses a person manually writing down or selecting a health goal and supplement based on an indication from another user, and “rendering” in the context of this claim encompasses a person manually displaying the representations to the user. For example, a person could interact with another person in order to receive selections and present information, for example using a pen and paper. Similarly, the limitations of identifying, deriving, calculating, rendering, etc. are concepts performed in the human mind (e.g. making observations, evaluations and judgments) in order to add supplements to user profiles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a graphical user interface executing on a computing device to perform the receiving and rendering steps. The graphical user interface in both steps is recited at a high-level of generality (i.e., as a generic interface executable on a computing device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a graphical user interface on a computing device to perform the populating, retrieving, rendering, presenting and adding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 3 recites limitations similar to those of claim 1 (a series of steps for managing supplement consumption recited as being performed by a computing device and graphical interface, but capable of being performed entirely by a person, similar to claim 1), and is therefore not patent eligible for the reasons set forth in the analysis of claim 1. 
Dependent claims 2 and 4-18 inherit the deficiencies of their respective parent claims through their dependencies and are thus rejected for the same reasons. 
Regarding claims 2, 4-14, 17 and 18, the claims only recite additional abstract limitations of rendering, presenting, initializing, populating, etc. which, as claimed, cover performance of the limitations in the mind but for the recitation of generic computer components, and only recite the additional limitations of a graphical user interface. For the reasons expressed in the rejection of claim 1, above, these claims are also directed to an abstract idea without significantly more.
Regarding claims 15-16, the claims further recite associating a tracker coupled to a supplement package with the user profile, receiving consumption event records from the tracker, tracking a fill level of the package based on the records, and using the fill level as a consideration in supplement recommendation. These limitations of receiving consumption events and tracking a fill level cover concepts performed in the human mind (e.g. observing event records and making a judgement of the fill level), and therefore constitute further abstract limitations. Regarding the involvement of a “tracker” coupled to a supplement package, this tracker is recited at a high level of generality and only serves to add insignificant extra-solution activity to the judicial exception through extra-solution data gathering (MPEP 2106.05(g)), or alternatively only serves to generally link the use of the judicial exception (recommending supplements) to a particular technological environment (supplement package trackers) (MPEP 2106.05(h)). Accordingly, these limitations are not sufficient to direct the claimed invention to significantly more.
Claims 19-20 recite limitations similar to those in claims 1, 15 and 16 (initializing profile, populating, retrieving supplement profiles, calculating relevance, using tracker on supplement package to track fill level and user the information to recommend supplements), and are thus rejected for the same reasons as those set forth in the rejection of claims 1, 15 and 16, above. Claim 19 further recites that the tracker is a motion sensor. However, this motion sensor is recited at a high level of generally and only adds insignificant extra-solution activity to the judicial exception by gathering data for use in the abstract idea. The motion sensor is largely untethered from the other limitations of the claims except in that it is used in a generic manner to track the fill level of a supplement bottle, the fill level being used to determine a supplement recommendation. The judicial exception does not apply or use the motion sensor tracker in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(e). 

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715